Citation Nr: 0518679	
Decision Date: 07/08/05    Archive Date: 07/20/05

DOCKET NO.  02-06 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial rating in excess of 20 percent 
for glaucoma.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The veteran served on active duty from June 1964 to June 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California.  

In an October 2001 rating decision, the RO denied service 
connection for right eye glaucoma.  In a May 2002 rating 
decision, the RO denied service connection for tinnitus and 
hearing loss.  The veteran duly appealed the RO's decisions.  
In May 2003, the Board remanded the matter to afford the 
veteran the opportunity to appear at a hearing, as he had 
requested.  In February 2004, the veteran elected to attend a 
conference with a Decision Review Officer in lieu of a 
hearing.

Pursuant to a decision by the Decision Review Officer, in a 
February 2004 rating decision, the RO granted service 
connection for right eye glaucoma with constricted visual 
field and assigned an initial 20 percent rating, effective 
October 23, 2000.  The grant of service connection for 
glaucoma constitutes a full award of the benefit sought on 
appeal as to that issue.  See Grantham v. Brown, 114 F. 3d 
1156, 1158 (Fed. Cir. 1997).  The veteran, however, has since 
appealed the initial 20 percent rating assigned by the RO.  
Thus, this matter is currently in appellate status.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

As set forth in more detail below, a remand of this matter is 
required.  The appeal is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The veteran argues that he is entitled to service connection 
for hearing loss and tinnitus, as he developed such 
disabilities as a result of an assault in service.  

The service medical records confirm that the veteran was 
assaulted in service.  Specifically, in November 1965, the 
veteran was hospitalized after he suffered a syncopal attack 
accompanied by chest pains and lethargy.  It was noted that 
the previous evening, the veteran had been assaulted at a 
social function and had been slashed with a razor and beaten 
around the face.  Although the veteran was not rendered 
unconscious by the assault, he was nonetheless admitted for 
observation in light of his syncope.  During hospitalization, 
it was noted that the veteran had several superficial 
lacerations about the left face and ear.  His nose was 
swollen.  Neurological examination was within normal limits, 
as were X-ray studies of the skull, nose and 
temporomandibular joint.  The diagnoses on discharge were 
nose contusion and multiple superficial lacerations, not 
misconduct.  

The post-service medical records include a November 2001 VA 
clinical record containing a notation that the veteran has 
hearing loss and tinnitus, possibly secondary to an assault 
in service.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to assist the veteran in obtaining evidence needed 
to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2004).  The duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  An examination or opinion is "necessary" if the 
evidence of record:  (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (B) establishes that the veteran 
suffered an event, injury or disease in service; (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4) (2004).  

In this case, the RO failed to afford the veteran a VA 
medical examination in connection with his claims of service 
connection for hearing loss and tinnitus.  This has not 
escaped the attention of his representative.  In June 2005 
written arguments, the representative requested a remand of 
this matter for the purposes of affording the veteran the 
necessary examination.  Given the evidence of record and the 
duty to assist criteria set forth in the VCAA, the Board 
agrees that a medical examination is necessary in this case.  

With respect to the veteran's claim for an initial rating in 
excess of 20 percent for glaucoma, the Board notes that the 
veteran was last examined for compensation purposes in April 
2001, more than four years ago.  Since that time, he has 
repeatedly indicated that his field of vision has worsened.  
As a result, another VA medical examination is necessary.  

In view of the foregoing, this matter is remanded for the 
following:

1.  The veteran should be afforded an 
ophthalmologic examination for the 
purpose of determining the severity of 
his service-connected right eye glaucoma.  
The claims folder should be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should delineate all 
symptomatology attributable to the 
veteran's right eye glaucoma and comment 
on the severity of that symptomatology.  
In addition, the examiner should 
specifically conduct tests for fields of 
vision in compliance with 38 C.F.R. 
§§ 4.76 and 4.76a.  The examiner should 
also state whether the veteran has 
concentric contraction of the visual 
field to 15 degrees but not to 5 degrees, 
or whether the veteran has concentric 
contraction of the visual field to 5 
degrees.

2.  The veteran should also be afforded a 
VA medical examination to determine the 
etiology of his claimed hearing loss and 
tinnitus.  The claims folder should be 
made available to the examiner for review 
in connection with the examination.  The 
examiner should conduct any necessary 
testing and then comment on whether it is 
at least as likely as not that any 
hearing loss or tinnitus identified on 
examination is causally related to the 
veteran's active service or any incident 
therein, including the November 1965 
assault.  

3.  After the actions requested above 
have been completed, the RO should again 
review the record considering all of the 
evidence of record.  If the benefits 
sought on appeal remain denied, the 
veteran and any representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The case should then be returned to the Board for further 
appellate consideration, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


